DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/08/2021. In virtue of this request:
Claims 1, 3-9, 11-13 and 17-19 were previously canceled; 
Claims 28-31 are currently amended; and thus, 
Claims 2, 10, 14-16 and 20-31are pending; 
Examiner Note: previous claim set included two claims numbered as claim 27, and the  examiner referred to the first claim 27 as dependent claim 27 (as it depends on claim 24) and the second claim 27 as independent claim 27 (as it is an independent claim). 
The applicant has renumbered the claims into proper from, and thus previous “dependent claim 27” is now claim 27; and “independent claim 27” is now claim 28. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The rejection to claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn  in view of the amendment made to the claims. 
Allowable Subject Matter
Claims 2, 10, 14-16 and 20-31are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2, 15, 24, 28, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 

Closest prior art of Record US2007/0014105A1 discloses a portable lighting device that has a nightlight mode, and has bright mode (flashlight and nightlight ON) when motion is detected, and dim mode (flashlight OFF and nightlight ON) when no motion is detected; as shown in Fig.2C. 
The prior art differs from the claimed invention, as the claimed invention requires the light emitted to be in the same direction additionally, the motion detection is the motion of the device itself and not its surroundings. 
Regarding claims 10, 14 and 20-21, the claims are allowed solely based upon dependency of allowed independent claim 1, and may not be allowable when presented independently. 
Regarding claims 16 and 22-23, the claims are allowed solely based upon dependency of allowed independent claim 15, and may not be allowable when presented independently. 
Regarding claims 25-27, the claims are allowed solely based upon dependency of allowed independent claim 24, and may not be allowable when presented independently. 
Regarding claims 29-31, the claims are allowed solely based upon dependency of allowed independent claim 28, and may not be allowable when presented independently. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 16, 2021